      Case 1:11-cv-00564-BMC Document 211 Filed 03/20/19 Page 1 of 3 PageID #: 19646




                                                                  601 Lexington Avenue
                                                                   New York, NY 10022
                Atif Khawaja, P.C.                                    United States
             To Call Writer Directly:                                                                                                 Facsimile:
                +1 212 446 4749                                        +1 212 446 4800                                             +1 212 446 4900
          atif.khawaja@kirkland.com
                                                                       www.kirkland.com



                                                                   March 20, 2019

          Via ECF

          The Honorable Brian M. Cogan
          United States District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, NY 10013

                    Re:        DPWN Holdings (USA), Inc. v. United Airlines, Inc.,
                               11 Civ. 564 (BMC)

          Dear Judge Cogan:

                 Pursuant to the Court’s order on March 14, 2019, the parties have met and conferred as to
          an appropriate trial date and pretrial schedule. The parties jointly propose that trial commence on
          September 16, 2019, and further propose that the pretrial schedule be as follows:

                       Date                                                            Description

            April 22, 2019                   Parties meet and confer on proposed stipulations of facts

            April 26, 2019                   Plaintiff serves:
                                                    •   Trial exhibit designations
                                                    •   Images of trial exhibit designations
                                                    •   Deposition designations
                                             Defendants serve:
                                                    •   Trial exhibit designations
                                                    •   Images of trial exhibit designations
                                                    •   Deposition designations




Beijing    Boston   Chicago   Dallas    Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
Case 1:11-cv-00564-BMC Document 211 Filed 03/20/19 Page 2 of 3 PageID #: 19647




Hon. Brian M. Cogan
March 20, 2019
Page 2


 May 3, 2019          Parties serve initial witness list (including “will call” vs. “may call”
                      designation and denoting which witnesses each party intends to call
                      live and which witnesses will be presented by deposition designation)

 May 17, 2019         Plaintiff serves:
                          •   Objections to Defendants’ trial exhibit designations and
                              Defendants’ deposition designations
                          •   Counter deposition designations
                          •   Additional trial exhibit designations based on Defendants’ trial
                              exhibit and deposition designations
                          •   Proposed stipulations of fact
                      Defendants serve:
                          •   Objections to Plaintiff’s trial exhibit designations and Plaintiff’s
                              deposition designations
                          •   Counter deposition designations
                          •   Additional trial exhibit designations based on Plaintiff’s trial
                              exhibit and deposition designations

 May 31, 2019         Parties exchange drafts of their respective portions of the joint pretrial
                      statements and proposed order
                      Plaintiff serves:
                          •   Objections to Defendants’ additional trial exhibit designations
                              and Defendants’ counter deposition designations
                      Defendants serve:
                          •   Objections to Plaintiff’s additional trial exhibit designations and
                              Plaintiff’s counter deposition designations
                          •   Counter proposed stipulations of fact

 June 5, 2019         Parties’ first meet and confer regarding fact stipulations; objections to
                      and admissibility of exhibits and deposition designation

 June 10, 2019        Parties’ second meet and confer regarding fact stipulations; objections
                      to and admissibility of exhibits and deposition designation
Case 1:11-cv-00564-BMC Document 211 Filed 03/20/19 Page 3 of 3 PageID #: 19648




Hon. Brian M. Cogan
March 20, 2019
Page 3


 June 14, 2019          Parties file joint pretrial statement and proposed order

 June 28, 2019          Deadline for all parties to file in limine motions

 July 19, 2019          Deadline for all parties to file oppositions to in limine motions

 August 2, 2019         Deadline for any replies to in limine motions

 August 2, 2019         Parties file and serve:
                            •   Voir dire questions;
                            •   Proposed jury instructions; and
                            •   Proposed verdict forms

 August 16, 2019        Final Pretrial Conference

 September 16, 2019     Jury Selection with trial to follow

        As instructed by the Court, United has also made a settlement offer to the plaintiff. The
parties believe that there is very little chance for settlement.

                                                       Respectfully submitted,

/s/ Antony P. Kim                                      /s/ Atif Khawaja
Garret G. Rasmussen                                    Atif Khawaja, P.C.
Antony P. Kim                                          Robert Allen
J. Peter Coll                                          Rachel M. Fritzler
Jonathan A. Direnfeld                                  Kirkland & Ellis LLP
Orrick, Herrington & Sutcliffe LLP                     601 Lexington Avenue
1152 15th Street, NW                                   New York, NY 10022
Washington, DC 20005                                   212-446-4800
202-339-8400
                                                       John Roberti
Counsel for Plaintiff                                  Allen & Overy LLP
                                                       1101 New York Ave., NW
                                                       Washington, D.C. 20005
                                                       202-683-3800

                                                       Counsel for Defendants
